                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MONTANA
                            MISSOULA DIVISION


 TRENT KALE,                                         CV 19-171-M-DWM

              Plaintiff,

       vs.                                                ORDER

 MONTANA RAIL LINK, INC.,
 MARK SMITH, STACY POSEY, and
 JOHN DOES 1-10,

              Defendants.


      The parties having filed a motion/stipulation for dismissal pursuant to Rule

41(a), (Doc. 5),

      IT IS ORDERED that the above-captioned cause is DISMISSED WITH

PREJUDICE, each party to pay its own costs. All pending motions are MOOT and

all deadlines are VACATED.

      DATED this      l~ ~   ay of December, 2019.



                                      1~Jifij /
                                      Donalo W. Molloy, District Judge
                                      United States ~ istrict Court


                                             ('---__)
